FILED
                              NOT FOR PUBLICATION                           NOV 22 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ROGELIO TOMAS-ALONZO,                             No. 07-74808

               Petitioner,                        Agency No. A98-175-280

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 16, 2010 **

Before:        TASHIMA, BERZON, and CLIFTON, Circuit Judges.

       Rogelio Tomas-Alonzo, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum and

withholding of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo questions of law, Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th

Cir. 2008), except to the extent that deference is owed to the BIA’s determination

of the governing statutes and regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535

(9th Cir. 2004). We review factual findings for substantial evidence. Zehatye v.

Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny the petition for

review.

      Tomas-Alonzo does not raise any substantive challenge to the BIA’s

determination that his asylum application is time-barred. Accordingly, we deny

the petition for review as to Tomas-Alonzo’s asylum claim. See Martinez-Serrano

v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues that are not addressed in the

argument portion of a brief are deemed waived).

      Substantial evidence supports the agency’s determination that Tomas-

Alonzo did not demonstrate past persecution or a clear probability of future harm

on account of a protected ground. See INS v. Elias-Zacarias, 502 U.S. 478, 481-84

(1992). Accordingly, Tomas-Alonzo’s withholding claim fails.

      PETITION FOR REVIEW DENIED.




                                          2                                   07-74808